Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendments filed 29 June 2022. Claims 1-20 were previously pending. 
Claims 1, 3, 4, 6-8, 11, 13-15, 19, and 20 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and under consideration. 

Response to Arguments
Applicant’s arguments, see remarks pages 9 and 10, filed 29 June 2022, with respect to the rejection of claims 1-3, 5-7, 9-15, and 17-20 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-7, 9-15, and 17-20 under 35 USC 103 has been withdrawn. 
In particular, Applicant’s argument regarding the combination of Arndt and Das Sharma not yielding the claimed system as they would only yield a system that includes one or more dedicated performance counters for counting received packets, some of which may be TLPs or DLLPs and one or more dedicated performance counters for counting transmit packets, some of which may be TLPs or DLLPs, is persuasive.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, (1) Drown, discloses the monitoring of data traffic packets over a host port and logging the frequency and latency of packets, (2) Achtenberg discloses classifying different traffic types (3) Arndt discloses the use of dedicated hardware counters for counting respective packet types, and (4) Demux discloses the use of a multiplexer to route received data packets for counting by the correct counter.  
However, they do not disclose the combination of:  
Monitoring data traffic over a communication channel, the data traffic comprising data packets, a first hardware counter designated for counting TLPs, a second hardware counter designated for counting DLLPs, a multiplexer for sending at least one packet classified as a TLP type to the first hardware counter and sending at least one packet classified as a DLLP type to the second hardware counter, generating log data comprising a frequency of each packet type in the data traffic and latency information associated with each packet type, the log data generated by counting, by the first hardware counter, a number of TLPs communicated over the communication channel over the time interval and determining a frequency of TLPs in the data traffic based on the number of TLPs communicated over the communication channel over the time interval, and storing the log data to a log data store, as in independent claims 1, 11, and 19. 
Dependent claims 2-10, 12-18 and 20 depend from and are allowable for at least the same reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137